Citation Nr: 1018886	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-10 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from October 1945 to 
January 1949.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in St. 
Petersburg, Florida, which denied service connection for a 
back disability.  

In June 2008, the Board remanded the case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran's current back disability is the result of 
his military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran is seeking service connection for a back 
disability, which he attributes to an in-service fall.  The 
Veteran maintains that, while serving in the Navy aboard the 
U.S.S. William C. Cole, on May 30, 1946,  he was standing on 
a portable steel platform (that was approximately 2 feet off 
the ground) while changing a voltmeter on the panel.  The 
Veteran recalled that he had just removed two live power 
leads from the back of the voltmeter and removed the rubber 
glove from his right hand in order to remove the mounting 
screws when he started to lose his balance.  He indicated 
that he attempted to grab the top of the panel, but his hand 
came in contact with electrical wires and the force of the 
electrical shock knocked him backwards off the platform.  The 
Veteran also recalled that he landed on his back five feet 
from the platform, and he remembered landing on a ball-peen 
hammer that was in his tool belt.  The Veteran stated that he 
lay on the ground stunned and his back and joints hurt from 
the shock and fall; and he reported that after a few days 
things started to return to normal, except for a slight pain 
in his lower back near the belt line.  

The Veteran suggested that outstanding records, such as from 
the U.S.S. William C. Cole, might exist that would describe 
his in-service fall; and the Board endeavored to obtain the 
deck logs from the U.S.S. Cole.  Unfortunately, the National 
Archives explained that the deck logs did not contain any 
information about individuals arriving on ship or leaving 
ships, rather they only contained information about the ships 
movements and operations.

Nevertheless, while a layperson is generally incapable of 
opining on matters requiring medical knowledge; lay testimony 
is competent to establish the presence of 
observable symptomatology and may provide sufficient support 
for a claim of service connection.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As such, a lay person, such as the Veteran, is 
considered to by competent to describe an in-service 
accident. 

Once it is determined that the Veteran's testimony is 
competent, the inquiry then shifts to whether the lay 
testimony is credible.  It is noted that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  

In this case, there is no reason to doubt the Veteran's 
credibility in providing testimony regarding his in service 
back injury, even without a service treatment record 
documenting such an injury.  However, an in-service injury 
alone is insufficient to warrant service connection, as it 
must be shown that such an injury actually caused a permanent 
disability.

In this case, service treatment records fail to describe any 
back treatment while the Veteran was in service; and, the 
Veteran was examined on numerous occasions (in November 1946, 
January 1947, August 1948, September 1948, December 1948, 
January 1949) in service after the back injury had allegedly 
occurred and found physically fit for transfer.  
Additionally, no musculoskeletal problems were found at the 
Veteran's separation physical in January 1949.  

Following service, the Veteran indicated that he had back 
problems, but did not recall any specific treatment from 1949 
to 1962.  The Veteran indicated that in early 1963, he was 
bedridden with back problems and he reported being treated by 
a Dr. Hocker for his back from May 1963 to April 1967.  
Unfortunately, Dr. Hocker's office responded that no records 
were available describing treatment of the Veteran. 

Following his alleged treatment from Dr. Hocker, the Veteran 
reported next seeking back treatment in August 2001 (more 
than 30 years later), when a magnetic resonance imaging scan 
showed degenerative disk disease, spinal stenosis, and 
lateral recess stenosis.  An August 2001 nerve conduction 
study was also abnormal and showed mild polyneuropathy, which 
was attributed to the Veteran's diabetes.

The Veteran then sought treatment in October 2001 at the 
Orlando Orthopaedic Center, where it was noted that he had 
been having back pain off and on for one year; and in August 
2001, the records describe the Veteran as having an episode 
of back and leg pain that prevented him from getting out of 
bed.  The Veteran was diagnosed with lumbar spinal stenosis, 
L4-5 spondylolisthesis, and severe degenerative disk disease.

In an August 2005 letter, the Veteran's private physician, 
J.B.M., M.D., stated that "there was a direct connection 
between the service connected back injury and the severe 
electric shock resulting in a major fall, a permanent back 
disorder and chronic degenerative arthritis involving the 
lumbosacral spine."  There is no indication that Dr. J.B.M 
had access to the Veteran's claims file or service treatment 
records.  Additionally, he provided no rationale for his 
opinion, and did not explain either the 14 years after 
service before the Veteran sought back treatment or the 30 
years between back treatment in 1967 and back treatment in 
2001. 

Nevertheless, acknowledging the evidence of a current back 
disability, and the opinion suggesting a relationship between 
the Veteran's back disability and his reported in-service 
fall, the Board concluded that a medical opinion of record 
should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran underwent a VA examination in December 2008.  
After examining the Veteran and finding that he had 
degenerative joint disease throughout his spine, the examiner 
stated that it was at least as likely as not that the 
condition of the Veteran's spine is related to physical 
activity and responsibilities while he was in the service.  
However, the examiner provided no rationale for his opinion 
and he failed to address the fact that the Veteran's 
separation physical was normal and that the Veteran did not 
receive any back treatment for 14 years after service, or for 
30 years between 1967 and 2001.  Additionally, he did not 
provide any mechanism for why he believed that the Veteran's 
current back condition was caused by his fall in service and 
not by the 50 years between his separation from service and 
the onset of back pain most recently in 2001.  As such, this 
opinion failed to comply with the Board's remand 
instructions, and therefore it is considered inadequate for 
rating purposes. 

The Veteran was provided with an additional VA examination in 
May 2009, where again his claims file was reviewed and his 
back injury in service was acknowledged.  The examiner 
diagnosed the Veteran with severe degenerative arthritis of 
the lumbar spine.  However, with regard to the etiology of 
the Veteran's back condition, the examiner explained the 
Veteran's symptoms were due to advanced degenerative 
arthritis, lumbar stenosis and were multifactorial; adding 
that the findings were more consistent with age-related 
degenerative changes than with acute trauma.  The examiner 
opined that it was unlikely that the Veteran's symptoms were 
explained by his trauma over 60 years before.

While the Veteran believes that his current back disability 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  
Additionally, there has not been a showing of continuity of 
symptomatology, as the Veteran admittedly went many years 
after service without receiving any back treatment.

While two medical opinions have suggested that the Veteran's 
current back disability is related to his injury in service, 
neither opinion addressed the fact that the Veteran's back 
was found to be normal at his separation physical and that 
the Veteran went many years without seeking any back 
treatment after service.  A prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has argued that he declined to have his back 
examined at separation because he was eager to be discharged 
quickly (see May 2007 statement), but even accepting that as 
true, the fact remains that the Veteran did not seek 
treatment until his back "went out" in 1963, and following 
that, the Veteran did not seek additional back treatment from 
1967 until 2001, at which time, he reported that he had only 
had back pain for one year. 

Given the inherent shortcomings of the two medical opinions 
as described above, the most recent medical opinion is 
considered to be the most plausible.  The examiner reviewed 
the claims file, and examined the Veteran, before concluding 
that the Veteran's back disability was more consistent with 
age related changes than it was with acute trauma that 
occurred approximately 60 years earlier.  As the May 2009 
opinion is actually supported by a sound rationale, it is 
afforded greater weight; and given the greater weight 
attributed to this opinion, the balance of medical evidence 
tilts against the Veteran's claim.  Thus there is no 
reasonable doubt that may be resolved in his favor.  
Accordingly, the Veteran's service connection claim for a 
back disability is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disability is denied.



____________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


